DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 04 March 2021 and 05 April 2021 have been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a genetically engineered microbial cell.
Group II, claim(s) 17-20, drawn to a method for production of lactose or an oligosaccharide.
Applicant’s election without traverse of Group II, Claims 17-39, in the reply filed on 29 June 2022 is acknowledged.

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 should be revised to recite “… comprises a fructose-1,6-bisphosphatase.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21, 25-29 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein (WO 2015/150328 – see the IDS filed 04 March 2021).
Jennewein describes methods for making oligosaccharides by genetically modified bacterial host cells (abstract).  The bacterial host cell can be, for example, Escherichia coli, Corynebacterium glutamicum, Clostridium cellulolyticum, Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium acetobutylicum, Bacillus subtilis, Bacillus megaterium, Lactobacillus casei, Lactobacillus acidophilus, Lactobacillus helveticus, Lactobacillus delbrueckii, or Lactococcus lactis (paragraph [0070]).  The host cell is capable of making an oligosaccharide comprising a terminal galactose-beta-1,4-glucose disaccharide such as 2'-fucosyl-lactose, 3-fucosyllactose, 2',3-difucosyllactose, 3'-sialyllactose, 6'-sialyllactose, 3-fucosyl-3'-sialyllactose, lacto-N-tetraose, lacto-N-neotetraose, lacto-N-fucopentaose I, lacto-N-fucopentaose II, lacto-N-fucopentaose III, lacto-N-fucopentaose V, lacto-N difucosylhexose I, lacto-N-difucosylhexaose II, lacto-N-sialylpentaose LSTa, LSTb, and LSTc (paragraphs [0017], [0078]).  The microbial host cell comprises at least one nucleic acid encoding a protein having beta-1,4-galactosyltransferase activity and being able to galactosylate a free glucose to intracellularly produce lactose, a UDP-galactose biosynthesis pathway, and at least glucose transporter (paragraphs [0017], [0040], [0061], [0065], [0076], [0103]).  To produce the oligosaccharide, the host cell can be cultured in a medium comprising glucose and other carbon sources such as sucrose, galactose, pyruvate and succinate (paragraphs [0019], [0075]).  The culturing can be without the exogenous addition of lactose (paragraphs [0017], [0021]).  If sucrose is the carbon source, it can be hydrolyzed to glucose and fructose to provide sugars for the fermentation (paragraph [0064]).  The oligosaccharide can be recovered from the culture medium after the host cell is cultured (paragraph [0033]).  The microbial host cell may comprise additional glycosyltransferases such as fucosyltransferases, sialyltransferases, glucosaminyltransferases and galactosyltransferases (paragraphs [0017], [0043]-[0046], [0105]).  The oligosaccharide may be exported from the bacterial host cell by an exporter protein or a permease (paragraphs [0022], [0041], [0051]-[0053]).
Although Jennewein does not describe a working example of a bacterial cell comprising a glucose transporter and the other additional components recited by the claims for producing an oligosaccharide, such a host cell would have been obvious to one of ordinary skill in the art because Jennewein describes all features recited by Claims 17-21, 25-29 and 36-39 for use in a bacterial host cell for producing an oligosaccharide comprising a galactose-beta-1,4-glucaose moiety at its reducing end.

Claim(s) 17-29 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein (WO 2015/150328 – see the IDS filed 04 March 2021) in view of GenBank Accession No. AAA27691.1 (published 26 April 1993) or GenBank Accession No. ANK03259.1 (published 15 June 2016).
Jennewein has been discussed above.  Although Jennewein describes the use of a glucose transported in the bacterial host cell, it does not explicitly describe the use of a glucose facilitated diffusion protein or a glucose translocating permease.
GenBank Accession No. AAA27691.1 describes the glucose facilitated diffusion protein glf from Zymomonas mobilis.
GenBank Accession No. ANK03259.1 describes the glucose translocating permease galP from Escherichia coli.
It would have been obvious to one of ordinary skill in the art to have used either the glucose facilitated diffusion protein glf from Zymomonas mobilis described by GenBank Accession No. AAA27691.1 or the glucose translocating permease galP from Escherichia coli described by GenBank Accession No. ANK03259.1 in the bacterial host cell of Jennewein because Jennewein broadly teach the any polypeptide with the ability to transport glucose into the bacterial host cell would be useful therein.

Claim(s) 17-21, 25-29, 34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein (WO 2015/150328 – see the IDS filed 04 March 2021) in view of GenBank Accession No. AUY31240.1 (published 02 March 2018).
Jennewein has been discussed above.  That reference does not explicitly describe that the bacterial host cell comprises a fructose-1,6-bisphosphatase.  However, Escherichia coli is one of the bacterial host cells taught as useful by Jennewein and GenBank Accession No. AUY31240.1 teaches that E. coli contains a fructose-1,6-bisphosphatase.  Consequently, the host cell of Jennewein fulfills the limitations of Claim 34.

Claim(s) 17-21, 25-29 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein (WO 2015/150328 – see the IDS filed 04 March 2021) in view of Beauprez et al. (US Publication No. 2014/0349348).
Jennewein has been discussed above.  Jennewein does not describe a microbial cell with a deletion or functional inactivation of a glucose-6-phosphate isomerase.
Beauprez et al. describe methods for preparing mannosylated and/or fucosylated oligosaccharides by engineered host cells (abstract).  General schemes for generating these oligosaccharides as shown in Figures 9 and 11.  These schemes rely on the use of fructose-6-phosphate as an intermediate which is used as the precursor for mannosylated and/or fucosylated oligosaccharides.  The oligosaccharides of the present application also rely on the use of fructose-6-phosphate as the precursor for the oligosaccharides.  See Figures 2 and 3.  Beauprez et al. teach that fructose-6-phosphate is easily degraded in glycolysis, and therefore glycolysis has to be interrupted in order to steer fructose-6-phosphate in the direction of GDP-fucose and the genes pgi (i.e., glucose-6-phosphate isomerase), pfkA and pfkB should be knocked out (paragraphs [0028], [0093]).
It would have been obvious to one of ordinary skill in the art to have knocked out the gene encoding glucose-6-phosphate isomerase in the bacterial host cell of Jennewein because Beauprez et al. teach that such a genetic manipulation preserves fructose-6-phosphate for use in the synthesis of oligosaccharides.

Claim(s) 17-21, 25-33 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein (WO 2015/150328 – see the IDS filed 04 March 2021) in view of Bidossi et al. (PLoS ONE 7(3): e33320 (2012)).
Jennewein has been discussed above.  Jennewein does not describe a microbial cell with a glucose- or fructose-translocating phosphotransferase system.
Bidossi et al. describe various polypeptides of the phosphotransferase system (pages 5-8).  Phosphotransferase systems for transporting glucose are described (SP0577 glucose type PTS; SP0758 glucose type PTS; SP1684 glucose type PTS; SP1722 glucose type PTS; and SP1884 glucose type PTS), as well as phosphotransferase systems for transporting fructose (SP0877 fructose type PTS; and SP1617-8-9 fructose type PTS).  The SP0877 fructose type PTS includes a fruC 1-phosphofructokinase.
It would have been obvious to have incorporated any of the glucose- or fructose-phosphotransferase systems of Bidossi et al. into the bacterial host cells of Jennewein because Jennewein broadly teach the desirability of including a system for incorporating carbon sources such as glucose or fructose into the bacterial host cell.  Jennewein also teaches that the bacterial host cell may include fructokinase (paragraphs [0103], [0106], [0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0317493 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652